     DAVIS & NORRIS LLP
 1
     Andrew Wheeler-Berliner, SBN 290495
 2   2154 Highland Avenue South
     Birmingham, AL 35205
 3   Telephone: 205-765-7324
     Email: dware@davisnorris.com
 4

 5   Dargan Ware, pro hac vice
     2154 Highland Avenue South
 6   Birmingham, AL 35205
 7
     Telephone: 205-930-9900
     Email: dware@davisnorris.com
 8
     Attorneys for Plaintiffs
 9   MARTIN LEMP and Class
10

11                               UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
12
                                     SACRAMENTO DIVISION
13

14    MARTIN LEMP, individually and on behalf               Case No.: 2:18-cv-01313-TLN-KJN
      of all others similarly situated,
15

16                                                          ORDER GRANTING JOINT
               Plaintiff,
                                                            STIPULATION FOR CONTINUANCE
17             v.                                           OF PHASE I – CLASS CERTIFICATION
                                                            HEARING AND RELATED DEADLINES
18    SETERUS, INC.,
19                                                          The Hon. Troy L. Nunley
               Defendant.                                   Ctrm: 2 [15th Floor]
20
                                                            Action Filed: May 21, 2018
21
     //
22

23
     //

24
     //

25   //

26   //

27   //
28



                                                        1
          ORDER GRANTING JOINT STIPULATION FOR CONTINUANCE OF PHASE I – CLASS CERTIFICATION HEARING AND
                                               RELATED DEADLINES
 1          This matter is before the Court on Plaintiff Martin Lemp and Defendant Seterus, Inc.’s
 2   (collectively, the “Parties”) Joint Stipulation and Request for Continuance of Phase 1 – Class
 3   Certification Hearing and Related Deadlines. Having considered the parties' Stipulation and
 4
     Request, and with good cause having been shown, IT IS HEREBY ORDERED that:
 5
            1.      The Parties’ Joint Stipulation and Request for Continuance is GRANTED. The
 6
     Court hereby continues the Phase 1 Class Certification Hearing Deadline as follows. Plaintiffs
 7
     are hereby ordered to file their motion for Class Certification within 30 days if the Court denies
 8
     the pending Motion to Amend, and to schedule the Class Certification hearing within 60 days
 9
     thereof. If the Court approves the motion to amend, the Court will enter an order continuing the
10
     deadline to complete class discovery, the deadline to disclose expert witnesses, and the Class
11
     Certification Hearing by 120, 150, and 180 days, respectively.
12

13
            IT IS SO ORDERED.
14

15
     DATED: October 15, 2019
16                                                         Troy L. Nunley
17
                                                           United States District Judge

18

19

20

21

22

23

24

25

26

27

28



                                                       2
       ORDER GRANTING JOINT STIPULATION FOR CONTINUANCE OF PHASE I – CLASS CERTIFICATION HEARING AND
                                            RELATED DEADLINES
